TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 19, 2019



                                       NO. 03-18-00209-CV


                           Dallas World Aquarium Corp., Appellant

                                                  v.

          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellees




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                   AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment the trial court signed on March 9, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.